AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

                                                                                                 \                       01            i
                                      UNI;o:~H~~            ~!;Rl~;~;~~!~1                            T   CLER;~: D~S~H: 1:uum
                                                                                                  \ SOUTHERN DISTRICT OF CALIFOHNIII
                                                                                                                                       1.
                                                                                                                                       l
               UNITED STATES OF AMERICA                              JUDGMENT IN A CRll\llNAL"CASE._ _ _ 0 1:.!'.:!D.J
                                                                     (For Revocation of Probation or Supervised Release)
                                 V.                                  (For Offenses Committed On or After November I, 1987)


       JAMES R. OCCOUCH-VANDERHOOP (1)                                  Case Number:        14CR0582 MMA

                                                                     KATHRYN THICKSTUN
                                                                     Defendant's Attorney
REGISTRATION NO.                 46483298
•-
THE DEFENDANT:
 lZl   admitted guilt to violation of allegation(s) No.     1-3

 D     was found guilty in violation of allegation(s) No.                                             after denial of guilty.
                                                            --------------
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                     Nature of Violation

                 I                    Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act).
                                      Failure to be truthful and/or follow instructions
                2                     Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control Act)
                3                     Unauthorized travel out of district



     Supervised Release is revoked and the defendant is sentenced as provided in page 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                      HON. MICHAEL M. ANELLO
                                                                      UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                JAMES R. OCCOUCH-VANDERHOOP (!)                                          Judgment - Page 2 of2
CASE NUMBER:              14CR0582 MMA

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SEVEN (7) MONTHS (CUSTODY TIME TO RUN FROM APRIL 15, 2019)




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       •    at _ _ _ _ _ _ _ _ _ A.M.                         on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      14CR0582 MMA
